Title: To George Washington from Alexander Hamilton, 24 December 1790 [letter not found]
From: Hamilton, Alexander
To: Washington, George

Letter not found: from Alexander Hamilton, 24 Dec. 1790. Tench Coxe wrote to Tobias Lear on 29 Dec. 1790: “I find on examining the current papers that the communications which the Secretary of the Treasury had the honor to make to the President of the United States on Friday, was transmitted by one of the Gentlemen in the office without enclosing the papers therein refered to. I do myself the pleasure to enclose them to you” (DLC:GW).